Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a lid" in line 1, and again in line 6.  It is unclear if the second recitation of “a lid” introduces a new and additional lid to that of the first recitation.  For the purposes of examination, the second recitation will be interpreted as referring to the same lid as the first recitation.
Claim 1 recites the limitation "a closure mechanism" in line 1, and again in line 12.  It is unclear if the second recitation of introduces a new and additional element to that of the first recitation.  For the purposes of examination, the second recitation will be interpreted as referring to the same element as the first recitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,874,647 (Bloom et al. hereinafter).
In re claim 1, Bloom et al. discloses: A container (22) with a lid (30) attached to a threaded closure mechanism (28), the container including: a receptacle provided with a mouth including a receptacle opening, an annular mouth surface surrounding said receptacle-opening (top of 24, see fig. 2), and a thread externally surrounding said mouth (at 40), a lid with a front side (top of 30) and a back side (bottom of 30), said lid including an annular perimetral flange which, in a closed position, is superimposed on the annular mouth surface of the receptacle (with sealing ring in between, see Fig. 2 below), and at least one central rib (50) protruding from the front side of the lid; a sealing ring (32) arranged and held between the annular mouth surface of the receptacle and the annular flange of the lid (portion of 32 which seals against mouth is ring-shaped); a closure mechanism (28) moveable between a closed position and an open position (via threading), the closure mechanism being formed by a tubular skirt (36) with a first open end (bottom of 36) and a second end closed by means of an annular disc (34) attached along its outer perimeter to the tubular skirt, said tubular skirt being provided with an engagement configuration (38) complementary to the thread of 



    PNG
    media_image1.png
    524
    506
    media_image1.png
    Greyscale

In re claim 2, with reference to the Figs. noted above, Bloom discloses the claimed invention including wherein the retainer element is an elastically deformable element attached under elastic strain (due to dimensional interference with 52) around the central rib of the lid, the retainer element being partially inserted into said side grooves and connected to the annular disc of the closure mechanism by contact (see Fig. 10).
In re claim 5, with reference to the Figs. noted above, Bloom discloses the claimed invention including wherein the retainer element is an element made of plastic material (column 5, lines 24-26).
In re claim 6, with reference to the Figs. noted above, Bloom discloses the claimed invention including wherein the retainer element is a plastically deformed portion of the closure device producing a bulging which constricts the second insertion passage (due to enagagement with the same material at 50, element 44 undergoes at least a degree of deformation during insertion).
In re claim 7, with reference to the Figs. noted above, Bloom discloses the claimed invention including wherein the closure mechanism is plastic (column 5, lines 24-26).
In re claim 8, with reference to the Figs. noted above, Bloom discloses the claimed invention including wherein the engagement configuration of the closure mechanism is a thread (38) formed in the tubular skirt complementary to the thread of the receptacle (40).
In re claim 9, with reference to the Figs. noted above, Bloom discloses the claimed invention including wherein the engagement configuration comprises a plurality of thickenings which are provided around the first open end of the tubular skirt and project from the tubular skirt into the first insertion passage, said plurality of thickenings being complementary to the thread of the receptacle (thread portions 38 of the closure 28 can be considered “thickenings” as shown in cross section of Fig. 2).
In re claim 15, with reference to the Figs. noted above, Bloom discloses the claimed invention including wherein the at least one central rib (50) includes at least two diametrically opposing portions defining between them a central passage diametrically crossing the lid (see Fig. 4, a vertical centerline shows portions of 50 diametrically opposed along the centerline), said two diametrically opposing portions having 
[AltContent: connector]

    PNG
    media_image2.png
    402
    450
    media_image2.png
    Greyscale

In re claim 16, with reference to the Figs. noted above, Bloom discloses the claimed invention including discrete protuberances having a thickness smaller than the thickness of the sealing ring are included on: a face of the annular flange facing the sealing ring (elements 54 and 58 of flange 30 face the sealing ring).
In re claim 17, with reference to the Figs. noted above, Bloom discloses the claimed invention including wherein each of said protuberances comprises a bulge which traverses the face on which they are formed from an outer perimeter to an inner perimeter of the element in which they are formed (i.e. elements 54 and 58 have a 
In re claim 18, with reference to the Figs. noted above, Bloom discloses the claimed invention including wherein the lid includes at the back side thereof a rear centering rib (54) having a smaller diameter than the container opening (see Fig. 2), the rear centering rib being provided for being inserted into said mouth when the lid is in the closed position, and wherein the rear centering rib comprises an annular perimetral groove in which the sealing ring is partially fitted (on radially outer edge/perimeter of element 54).
In re claim 20, with reference to the Figs. noted above, Bloom discloses the claimed invention including wherein the receptacle is made of glass (column 5, lines 24-27) or wherein the lid is made of plastic (column 5, lines 24-26).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom et al.
In re claim 10, with reference to the Figs. noted above, Bloom discloses the claimed invention including wherein said plurality of thickenings is formed by a fold of the edge of the tubular skirt (at 64).
Bloom fails to disclose wherein the closure mechanism is metallic.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the closure mechanism of a known material such as metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, page 5, lines 6-8, applicant has not disclosed any criticality for the claimed limitations.
In re claim 19, with reference to the Figs. noted above, Bloom discloses the claimed invention except wherein said annular flange has a thickness equal to or less than 5 mm, and/or wherein the sealing ring has a thickness equal to or less than 2.1 mm.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have assigned dimensions to the annular flange thickness or the 

Allowable Subject Matter
Claims 3, 4, and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Bloom discloses wherein relative rotation between the lid 30 and closure 28 is permitted (column 4, lines 62-64), and any modification to eliminate such rotation as claimed would have eliminated functionality from Bloom and would not have been considered obvious to one of ordinary skill in the art.  Us Patent No. 6,591,998 to Haynes et al. discloses the container substantially as claimed, but does not teach wherein in the closed position the annular flange (56) inserted into the first insertion passage (through annular disc 96) and in contact with the annular disc (96) of the closure mechanism (18), the at least one central rib (69) is inserted into the second insertion passage, and it would not have been obvious to have sized the diameters of the second passage and central rib of Haynes et al. to satisfy the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.